





Exhibit 10.11


September 24, 2017




Dear Mr. Locke:


I am pleased to extend this conditional offer of employment as President of Taco
Cabana with Fiesta Restaurant Group, Inc. (“Fiesta”), reporting to Rich
Stockinger, President and Chief Executive Officer. Your new office will be
located at 8918 Tesoro Drive, San Antonio, TX 78217. I propose a start date of
October 16, 2017 and am excited to work with you.


The following is a brief outline of the major components of this conditional
offer of employment:


Base Compensation
Your annualized base salary will be $325,000. You will be paid biweekly.


Discretionary Annual Increase
You are eligible for a discretionary annual increase, based on merit. Your first
increase may occur in January 2019.


Discretionary Bonus
Commencing in 2018, your bonus target is equal to 60% of your annual base
salary, subject to the terms of the Fiesta bonus plan applicable to you and the
discretion of the Compensation Committee of the Board of Directors.


Sign On Bonus
You are eligible for a sign-on bonus of $45,000 (“Sign-On Bonus”) to be paid on
or before March 15, 2018. In the event you voluntarily resign from the Company
within one year of the payment date of the Sign-On Bonus, the Sign-On Bonus must
be refunded to the Company and you authorize the Company to deduct this
obligation insofar as possible, from any salary, wages, accrued vacation, bonus
or other payments or employee benefits to which you may be entitled, or business
expense reimbursement amounts that may be due to you. You agree that you remain
liable for any amount that is not withheld from your wages. By signing this
offer letter, you accept the terms of this agreement.
Long Term Incentive Plan
Commencing in 2018, you will be eligible for annual equity grants of
approximately $225,000, subject to the discretion by the Compensation Committee
of the Board of Directors. The equity grants are currently expected to be
comprised of 50% restricted stock awards that vest 25% on each anniversary date
and 50% based on performance-based criteria to be determined prior to the date
of grant.


Relocation
Subject to all other terms of the relocation benefits package you have been
provided, Fiesta will reimburse you for temporary corporate housing costs for up
to six months.


Severance Agreement
Fiesta will enter into a separate agreement with you to provide certain
severance payments upon termination of your employment by Fiesta without Cause
and for reasons other than death or "permanent and total disability" (within the
meaning Section 22(e)(3) of the Code) or by you voluntarily for Good Reason (to
be defined in the agreement). The severance payments will include an amount
equal to one times your annual base salary in effect prior to the date
employment is terminated and an amount equal to a pro rata portion of the
aggregate bonus you would have been entitled to receive with respect to the
fiscal year of termination had employment not been terminated. Such bonus shall
be paid at the same time it would have been paid had your employment not been
terminated.


Insurance Benefits
Details regarding our comprehensive benefits package will be provided to you.


Vacation
You are eligible for three weeks of vacation from date of hire through your
ninth year. On your tenth year of employment, you will then be eligible for four
weeks of vacation.







--------------------------------------------------------------------------------





Personal Days
Commencing your start date you are eligible for one (1) personal/sick days and
each calendar year thereafter, you will receive five (5) personal/sick days.


This offer of employment is contingent upon the following:
•
Acceptable results from all Fiesta employment screening evaluations.

•
Execution of the attached Agreement to Respect Confidential Information.

•
Execution of the attached Binding Arbitration Program acknowledgment.

•
Execution of the attached Background Information Release Form.

•
Satisfactory proof of identification and work authorization as required by
federal law.

•
Satisfactory assurance that you are not subject to any non-compete or other
restrictive covenant that could impair your ability to perform the job
responsibilities of the position you are offered. If you are subject to any such
restrictions, please provide us with a copy of relevant documents at your
earliest convenience.



While we are confident that we will have a mutually beneficial employment
relationship, employment with Fiesta is at-will and this is not a contract for
employment. Under this relationship, Fiesta may, at any time, decide to end an
individual’s employment with or without cause, prior notice or discipline at
Fiesta’s sole discretion. Likewise, any employee is free to end his or her
employment at any time for any reason with or without notice.


Please let me know if you have any questions. I can be reached at .




Warm welcome,


/s/ LYNN SCHWEINFURTH


Lynn Schweinfurth
CFO
Fiesta Restaurant Group, Inc.


/s/ CHARLES LOCKE
___________________________________
Accepted - Charles Locke






_____________________
Date







